This appeal is from a conviction for keeping a bawdy house, the punishment being assessed at a fine of $200 and twenty days imprisonment in the county jail.
The complaint and information appear regular. The case was tried before a jury, who were instructed by the court in a charge not complained of by any bill of exceptions found in the record, though in the motion for a new trial there is complaint of one of its provisions. There is no statement of facts or bills of exception. In this state of the record there is nothing presented which this court can review.
The judgment of the lower court is, therefore, affirmed.
Affirmed.